F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                        April 2, 2007
                                     TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                        Clerk of Court

 M ICHA EL TR EV IN O ,

          Petitioner - A ppellant,
                                                         No. 06-1291
 v.                                              (D.C. No. 05-CV-2567-ZLW )
                                                          (D . Colo.)
 GARY W ATKIN S, W arden F.C.F.;
 A TTO RN EY G EN ER AL O F THE
 STA TE OF C OLO RA D O ,

          Respondents - Appellees.



                              OR D ER AND JUDGM ENT *


Before KELLY, M cK AY, and LUCERO, Circuit Judges. **


      Petitioner-Appellant M ichael Trevino, a Colorado state inmate appearing

pro se, seeks a Certificate of Appealability (“COA”) so that he may appeal the

district court’s dismissal of his petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. After M r. Trevino failed to respond to an order to show cause



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
why his petition should not be dismissed as untimely, the court dismissed the

petition. The information M r. Trevino provided in seeking a COA left us

sufficiently concerned about the possibility that his petition was not untimely that

we ordered the State of Colorado to file a response. The State has now conceded

that the petition was timely.

      M r. Trevino pled guilty to second-degree kidnapping and aggravated

robbery in 1992, and he w as sentenced to a total of fifty-eight years in prison. O n

December 7, 2005, he filed a § 2254 petition in the district court, alleging that his

trial counsel was ineffective in allowing him to plead guilty rather than

investigating a possible insanity defense. In the petition, M r. Trevino stated that

he filed a motion for state post-conviction relief pursuant to Colo. R. Crim. P.

35(c) on June 6, 2003. Given that his conviction had become final almost a

decade earlier, a magistrate judge ordered M r. Trevino to show cause why his

§ 2254 petition should not be dismissed as untimely. W hen he failed to do so, the

district court dismissed his petition.

      In his application for a COA, M r. Trevino contended that his motion for

state post-conviction relief was actually filed on February 28, 1995, well before

the one-year limitation period began running. See Gibson v. Klinger, 232 F.3d

799, 803 (10th Cir. 2000) (recognizing that the one year limitation period of

§ 2254(d) runs from April 24, 1996, for convictions that became final prior to the

enactment of that section). He further alleged that his motion remained pending

                                         -2-
for more than ten years and was finally resolved on M ay 14, 2005, when the

Colorado Supreme Court denied his petition for certiorari. The State concedes

this, and it submits that the federal limitation period was tolled pursuant to

§ 2244(d)(2) during the pendency of M r. Trevino’s state proceedings. Thus, the

parties agree that M r. Trevino’s federal habeas petition, filed less than seven

months after his state motion was definitively resolved, was timely.

      W e will grant a COA where “reasonable jurists could debate whether . . .

the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

M cDaniel, 529 U.S. 473, 484 (2000) (internal citations and quotation marks

omitted). Given that the timeliness of M r. Trevino’s federal petition is now

undisputed, the district court’s procedural ruling is debatable among jurists.

Furthermore, M r. Trevino has alleged a colorable constitutional claim (which

apparently was supported by expert testimony in his state proceeding), and his

allegation would benefit from further development in the district court.

      Accordingly, we GRANT a COA, REVERSE the district court’s order and

judgment of dismissal, and REM AND for further proceedings consistent with this

Order and Judgment. Appellant’s motion to proceed in forma pauperis is granted.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge

                                         -3-